Exhibit 10.13.1

[image00002.jpg]
 
Arotech Corporation
 
 
 
Jon B. Kutler
Chairman of the Board
1229 Oak Valley Drive
Ann Arbor, Michigan 48108
Tel:  (734) 761-5836   Fax:  (734) 761-5368
http://www.arotech.com
Nasdaq Global Market: ARTX

 
 
August 30, 2017
VIA EMAIL
krutty@arotechusa.com

Mr. Dean Krutty
8025 Trillium Lane
Canton, Michigan 48187
              Re: Employment Agreement dated March 16, 2017
Dear Dean:
In connection with your Employment Agreement with Arotech Corporation dated
March 16, 2017 (the “Agreement”), we wish to amend the Agreement in certain
respects. All capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Agreement.

1.
Notwithstanding the terms of Section 5 of the Agreement, the time period for
giving written notice of Non-Renewal shall be forty-five (45) days prior to the
end of the Initial Term and not one hundred twenty (120) days prior thereto.

 
In all other respects, the terms of the Agreement will govern the relationship
between us.
If the foregoing is acceptable to you, kindly sign this letter in the space
provided for your signature below, whereupon this letter will become a binding
amendment to the Agreement.
Sincerely yours,
AROTECH CORPORATION



By:
  /s/ Jon B. Kutler                                   
Jon B. Kutler
Chairman of the Board



ACCEPTED AND AGREED:


/s/ Dean M. Krutty
Dean M. Krutty